In a proceeding pursuant to Social Services Law § 384-b, inter alia, to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of disposition of the Family Court, Kings County (Lim, J.), entered August 8, 2008, which, upon a fact-finding order of the same court dated May 29, 2008, made after a hearing, finding that she had permanently neglected the subject child, and after a dispositional hearing, terminated her parental rights and transferred custody and guardianship of the subject child to the Commissioner of Social Services of the City of New York and SCO Family of Services for the purpose of adoption. The appeal brings up for review the fact-finding order dated May 29, 2008.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the evidence presented *948at the fact-finding hearing established, by clear and convincing evidence, that she permanently neglected her child by continuing to abuse marijuana for four years following his removal from her custody and by failing to plan for his future (see Social Services Law § 384-b; Matter of Sarah Jean R., 290 AD2d 511, 512 [2002]). Notwithstanding the diligent efforts of the Department of Social Services to help reunite the family, the mother refused to cooperate with rehabilitation programs, repeatedly declined to submit to drug testing, and tested positive for marijuana on numerous occasions. By her actions, the mother failed to plan for her child’s return (see Matter of Laura F0, 48 AD3d 812 [2008]). Prudenti, P.J., Miller, Eng and Belen, JJ., concur.